     Case 1:19-cv-00231-AWI-SKO Document 32 Filed 04/15/21 Page 1 of 4


 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       VALLEYT PROTEIN, LLC.                               Case No. 1:19-cv-00231-AWI SKO
         Plaintiffs,
 9                                                           AMENDED ORDER re
         v.                                                  SETTLEMENT CONFERENCE
10

11       UNITED FIRE & CASUALTY CO. ET. AL.,
         Defendants.
12
         _____________________________________/
13

14            This case is now set for a Settlement Conference before Magistrate Judge Sheila K. Oberto

15   on November 4, 2021 at 10:00 AM at the U.S. District Court, 2500 Tulare Street, Fresno,

16   California, 93721.

17            Consideration of settlement is a serious matter that requires thorough preparation prior to

18   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:

19            1.     Pre-settlement Conference Exchange of Demand and Offer
20            A settlement conference is more likely to be productive if, before the conference, the
21   parties exchange written settlement proposals. Accordingly, at least 5 weeks prior to the
22   settlement conference, counsel for each plaintiff shall submit an updated written itemization of
23
     damages and settlement demand to each defense counsel with a brief summary of the legal and
24
     factual basis supporting the demand. No later than 4 weeks prior to the settlement conference,
25
     each defense counsel shall submit a written offer to counsel for each plaintiff with a brief
26
     summary of the legal and factual basis supporting the offer.
27
              2.     Submission and Content of Confidential Settlement Conference Statements
28
         Case 1:19-cv-00231-AWI-SKO Document 32 Filed 04/15/21 Page 2 of 4


 1            The parties are to send Confidential Settlement Conference Statements (Settlement
 2   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 3   14 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with
 4   the date and time of the mandatory settlement conference indicated prominently. Each party shall
 5   also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270
 6   (d)).
 7            If the Settlement Conference is continued for any reason, each party must submit a new
 8   Settlement Statement that is complete in itself, without reference to any prior Settlement
 9   Statements.
10            Each Settlement Statement shall include the following:
11                     a.       A brief summary of the core facts, allegations, and defenses, a forthright
12                              evaluation of the parties’ likelihood of prevailing on the claims and
13                              defenses, and a description of the major issues in dispute.
14                     b.       A summary of the proceedings to date.
15                     c.       An estimate of the cost and time to be expended for further discovery,
16                              pretrial, and trial.
17                     d.       The nature of the relief sought.
18
                       e.       An outline of past settlement efforts including information regarding the
19
                                "Pre-settlement Conference Exchange of Demand and Offer" required
20
                                above—including the itemization of damages—and a history of past
21
                                settlement discussions, offers, and demands.
22
                       f.       A statement of each party’s expectations and goals for the Settlement
23
                                Conference.
24
              3.       Attendance of Trial Counsel and Parties Required
25
              The attorneys who will try the case and parties with full and complete settlement authority
26
     are required to personally attend the conference. 1 An insured party shall appear by a representative
27

28
     1Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by

                                                                2
      Case 1:19-cv-00231-AWI-SKO Document 32 Filed 04/15/21 Page 3 of 4


 1   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
 2   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
 3   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
 4   to appreciate the process and the reasons that may justify a change in one’s perspective toward
 5   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
 6   alternative, except under the most extenuating circumstances. 2
 7           In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
 8   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the date
 9   of the settlement conference and reserves the right to modify the requirement depending upon the
10   courthouse restrictions, if any, in place as of November 4, 2021. The parties are advised that while
11   the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference
12   settlement conferences are available. At the October 28, 2021 Pre-Settlement Conference, (see
13   paragraph 6 below), the parties should be prepared to discuss the method of conducting the
14   settlement conference and whether the settlement conference should proceed on November 4, 2021.
15   If the parties opt to conduct the settlement conference by Zoom videoconference, the Court will
16   provide the call-in information closer to the time of the settlement conference.
17           The Court expects both the lawyers and the party representatives to be fully prepared to
18
     participate. The Court encourages all parties to keep an open mind in order to reassess their
19
     previous positions and to discover creative means for resolving the dispute.
20
             4.       Issues to Be Discussed
21
             The parties shall be prepared to discuss the following at the settlement conference:
22
                      a.       Goals in the litigation and problems they would like to address in the
23
                               settlement conference and understanding of the opposing side’s goals.
24
                      b.       The issues (in and outside the lawsuit) that need to be resolved.
25
                      c.       The strengths and weaknesses of their case.
26

27
     a person or persons who occupy high executive positions in the party organization and who will be directly involved
28   in the process of approval of any settlement offers or agreements.
     2 Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.



                                                              3
     Case 1:19-cv-00231-AWI-SKO Document 32 Filed 04/15/21 Page 4 of 4


 1                    d.     Their understanding of the opposing side’s view of the case.
 2                    e.     Their points of agreement and disagreement (factual and legal).
 3                    f.     Any financial, emotional, and/or legal impediments to settlement.
 4                    g.     Whether settlement or further litigation better enables the accomplishment
 5                           of their respective goals.
 6                    h.     Any possibilities for a creative resolution of the dispute.
 7            5.      Statements Inadmissible
 8            The parties are expected to address each other with courtesy and respect, and are
 9   encouraged to be frank and open in their discussions. Statements made by any party during the
10   settlement conference are not to be used in discovery and will not be admissible at trial.
11            6.      Pre-Settlement Telephonic Conference
12            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief,
13   telephonic discussion on October 28, 2021, at 4:00 PM (dial-in number: 1-888-557-8511;
14   passcode: 6208204#). Only attorneys and unrepresented parties are required to participate in the
15   conference.
16

17   IT IS SO ORDERED.

18   Dated:        April 15, 2021                                   /s/   Sheila K. Oberto          .
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                          4
